Claimant was a metal worker, and was sent by the employer, and at its expense, from its place of business in New York city to Rye, N. Y., to work on a job. The place of employment was reached by claimant from his home in New York by train to Port Chester, and from there by bus. On his way back to New York within his working hours, on October 25, 1933, he alighted from the bus at the railroad station at Port Chester, and was accidentally struck and injured by another automobile. Claimant’s claim was originally disallowed by the Industrial Board, on the ground that the accidental injury did not arise out of and in the course of employment. On appeal, this court reversed that decision, and remitted the matter to make an award (Matter of Exelbert v. Klein & Kavanagh, Inc., 243 App. Div. 839). That question is not present on this appeal and will not be reviewed again by this court. At subsequent hearing the Board heard evidence and made findings on the questions of wage rate, causal relation, and the *874nature and extent of injury, and found 100 per cent loss of vision of one eye, weakness in right hand and right foot, and in muscles of right side of face, defect of hearing, and that claimant’s condition is becoming progressively worse and total disability from October 26,1933, to June 6, 1935, as a result of said injury; that the average weekly wage of claimant was thirty-three dollars and a wage rate of twenty-two dollars. The findings of the Industrial Board on the questions of causal relation, nature and extent of injuries, and wage rate are sustained by the evidence. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.